Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5, 4 and 15 are objected to because of the following informalities:  
Claim 4, line 2: “wherein the wherein the anti-BCMA antigen”, should read “wherein the anti-BCMA antigen”
Claim 15, line 2: “compound is dexamethasone and wherein and 20 mg”, should read “compound is dexamethasone wherein 20 mg” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15, 18, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
The claims are drawn to method of treating cancer in a subject in need thereof comprising administering a therapeutically effective dose of a combination comprising an anti-BCMA antigen binding protein and an immunomodulatory imide drug (IMiD) and a kit for use in the treatment of cancer comprising an anti-BCMA antigen binding protein. Thus, the claims identify the anti-BCMA antigen binding protein by function only, where the function is to bind BCMA and treat cancer. No antigen binding protein structure is recited.
Dependent claims 3 and 4 provide partial antigen binding protein structure, wherein the anti-BCMA antigen binding protein comprises CDR sequences that are at least 90% identical to any of CDRH1-3 and CDRL1-3 SEQ ID NOs:1-6, or comprises variable domain sequences that are at least 90% identical to either of heavy and light chain variable domain SEQ ID NOs:7 and 8. Thus, these claims identify the anti-BCMA antigen binding protein by partial structure, wherein the anti-BCMA antigen binding protein comprises a broad genus of variants having up to a 10% sequence discrepancy from any of SEQ ID NOs:1-8.
With regards to an anti-BCMA antigen binding protein, the instant specification discloses:
[0039] The term “antigen binding protein” as used herein refers to antibodies, antibody fragments and other protein constructs which are capable of binding to human BCMA. The antigen binding proteins of the present invention may comprise heavy chain variable regions and light chain variable regions of the invention which may be formatted into the structure of a natural antibody or functional fragment or equivalent thereof. An antigen binding protein of the invention may therefore comprise the VH regions of the invention formatted into a full length antibody, a (Fab′)2 fragment, a Fab fragment, or equivalent 
[0040] In another aspect the antigen binding protein is selected from the group consisting of a dAb, Fab, Fab′, F(ab′)2, Fv, diabody, triabody, tetrabody, miniantibody, and a minibody. In one aspect of the present invention the antigen binding protein is a humanised or chimaeric antibody, in a further aspect the antibody is humanised. In one aspect the antibody is a monoclonal antibody.
[0044] In one aspect of the invention the anti-BCMA antigen binding protein is a chimeric antigen receptor. In a further aspect the CAR comprises a binding domain, a transmembrane domain and an intracellular effector domain.
The specification discloses only a single exemplary species of anti-BCMA antigen binding protein that is an antibody comprising the six CDR SEQ ID NOs:1-6, the heavy and light chain variable domain SEQ ID NOs:7 and 8, and the heavy and light chain SEQ ID NOs:9 and 10, and administered to treat multiple myeloma (Example 1).  Thus, the instant specification describes a single anti-BCMA antigen binding antibody that binds BCMA and treats cancer as claimed. The specification fails to disclose any other 
To provide adequate written description and evidence of possession of the claimed anti-BCMA antigen binding protein genus, the instant specification can structurally describe representative anti-BCMA antigen binding proteins that function to bind BCMA and treat cancer, or describe structural features common to the members of the genus, which features constitute a substantial portion of the genus. Alternatively, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics (see University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.).  A disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  
Although Applicants may argue that it is possible to screen for anti-BCMA antigen binding proteins that bind BCMA and function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as 
In this case, the only factor present in the claims is a recitation of the protein function: “anti-BCMA antigen binding” and “treating cancer”. The claims broadly encompass any protein that functions bind BCMA and treat cancer. The instant specification fails to describe structural features common to the members of the genus, which features constitute a substantial portion of the genus because the instant specification discloses only a single exemplary antibody that functions as claimed. A definition by function does not suffice to define the genus because it is only an indication of what the antigen binding protein does, rather than what it is. Other than for an antibody comprising all six CDR SEQ ID NOs:1-6, comprising heavy and light chain variable domain SEQ ID NOs:7 and 8, or comprising heavy and light chain SEQ ID NOs:9 and 10, the specification fails to provide any structural features coupled to the claimed functional characteristics. 
With regards to variants having up to 10% sequence discrepancy from SEQ ID NOs:1-8, Applicants have not established any reasonable structure-function correlation with regards to the sequences in the variable domains or CDRs that can be altered and still maintain BCMA binding function and treat cancer. The instant claims attempt to claim every protein that would achieve a desired result (i.e., bind BCMA and treat cancer), wherein the instant specification does not describe sufficient representative examples to support the full scope of the claims because the instant specification discloses a single exemplary anti-BCMA antibody that treats cancer. Given the well-known high level of polymorphism of binding proteins and antibody CDR sequences 
Given the lack of representative examples to support the full scope of the claimed anti-BCMA antigen binding proteins and those used in the claimed methods, and lack of reasonable structure-function correlation with regards to the unknown sequences in the proteins or variable domains or CDRs that provide BCMA-binding function and cancer-treating function, the present claims lack adequate written description. Thus, the specification does not provide an adequate written description of anti-BCMA antigen binding proteins that is required to practice the claimed invention.  Since the specification fails to adequately describe the product to which the claimed method uses, it also fails to adequately describe the method.
Examiner Suggestion: Amend the claims to recite the structure critical to the anti-BCMA antigen binding protein function, that is, an anti-BCMA antigen binding protein comprising all six heavy and light chain CDR SEQ ID NOs:1-6, or comprising both the heavy and light chain variable domain SEQ ID NOs:7 and 8, or comprising both the heavy and light chain SEQ ID NOs:9 and 10

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the method in claim 1, wherein the anti-inflammatory compound is dexamethasone". There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 8, 11, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo US 9969809 B2 .
Regarding claims 1, 6, 8, 11 and 18, Kuo teaches the method of treating multiple myeloma by using antibody to BCMA or antibody conjugate and by combining one or more therapeutic agent, such as lenalidomide, an immunomodulatory imide drug or IMiD. (Column 149, lines 24-49). 
For example, in some embodiments, provided is a method of treating multiple myeloma comprising administering to a patient need thereof an effective amount of a composition comprising the antibodies (e.g., BCMA or CD3-BCMA bispecific) or the BCMA antibody conjugates as described herein and one or more other therapeutic agent such as a chemotherapeutic agent (e.g., doxorubicin or carfilzomib) or thalidomide or 
Regarding claims 2 and 5, Kuo teaches the method of treating multiple myeloma by using antibody to BCMA or antibody conjugate and by combining one or more therapeutic agent, such an anti-inflammatory agent, i.e. dexamethasone. (Column 148, lines 60-65, Column 149, lines 1-25) 
In some embodiments, the additional form of therapy comprises administering one or more therapeutic agent in addition to the antibodies (e.g., BCMA or CD3-BCMA bispecific) or the BCMA antibody conjugates as described herein. The one or more therapeutic agent can be a chemotherapeutic agents including, but not limited to, a second antibody (e.g., an anti-VEGF (Vascular Endothelial Growth Factor) antibody (e.g., AVASTIN®), an anti -HER2 antibody (e.g., HERCEPTIN®), an anti-CD25 antibody, an anti-CD33 antibody, an anti-CD20 antibody (e.g., RITUXAN®), an anti-mucinlike glycoprotein antibody, an anti-TNF antibody, and/or an epidermal growth factor receptor (EGFR) antibody (e.g., ERBITUX®)), an angiogenesis inhibitor, a cytotoxic agent (e.g., anthracyclines (e.g., daunorubicin, doxorubicin, epirubicin, idarubicin, valrubicin, and mitoxantrone), taxane (e.g., paclitaxel and docetaxel), dolastatin, duocarmycin, enediyne, geldanamycin, maytansine, puromycin, vinca alkaloid (e.g., vincristine), a topoisomerase inhibitor (e.g., etoposide), tubulysin, a pyrimidine analog (e.g., fluorouracil), platinum-containing agents (e.g., cisplatin, carboplatin, and oxaliplatin), alkylating agents (e.g., melphalan, cyclophosphamide, or carmustine) and hemiasterlin), immunomodulating agent (e.g., prednisone and lenalidomide (REVLIMID®)), an anti-inflammatory agent (e.g., dexamethasone), an aromatase inhibitor (e.g., anastrozole, exemestane, letrozole, vorozole, formestane, or testolactone), a proteasome inhibitor (e.g., bortezomib such as VELCADE® ([(1R)-.
 Claims 1, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tae et al (2014)  (Novel anti–B-cell maturation antigen antibody-drug conjugate (GSK2857916) selectively induces killing of multiple myeloma. Blood 2014; Vol.123) 
Regarding claims 1, 9 and 10, Tae et al (2014), Tae taught that by conjugating MMAE and MMAF to an anti-BCMA mAb, it enhanced killing in tumor cells. Tae further taught combining this conjugated antibody with lenalidomide, an IMiD, it further enhanced the anti-tumor effect of this combination therapy. (Introduction and Results)
 “We have developed a novel, afucosylated, and humanized antagonistic anti-BCMA IgG1 mAb. The afucosylation significantly increases the binding affinity of the Fc domain of this anti -BCMA mAb to the FcγR (FcγRIIIa) expressed on effector cells, thereby enhancing the antibody-dependent cell-mediated cytotoxicity (ADCC) activity of the molecule. Conjugation of this anti-BCMA mAb J6M0 to the potent microtubule disrupting monomethyl auristatin E (MMAE) or F (MMAF) with protease cleavable valine-citrulline (vc) or uncleavable maleimidocaproyl (mc) linkers30,31 was next evaluated in MM cells, alone and in the BM microenvironment in vitro and in vivo. We found that J6M0-mcMMAF (GSK2857916) not only specifically inhibits MM cell viability but also induces superior effector cell-mediated autologous patient MM cell lysis. Importantly, it rapidly eliminates MM tumors in subcutaneous and disseminated MM models. Moreover, it induces macrophage-mediated phagocytosis of MM cells. Therefore, J6M0-mcMMAF directly and indirectly targets MM cells via multiple mechanisms of action while sparing
nearby BCMA-negative BM stromal cells (BMSCs) and effector cells, providing the preclinical rationale for clinical trials of this next-generation immunotherapeutic to treat MM and other BCMA-expressing B-cell malignancies.” 
“To investigate the potential enhancement by immunomodulatory drug lenalidomide of J6M0-mcMMAF (or
J6M0)–induced MM cell lysis, PBMC was preincubated with lenalidomide (Len) prior conducting ADCC assays. Lenpretreated PBMCs enhanced ADCC of J6M0-mcMMAF or J6M0 against MM1Sluc and XG-1 cells (Figure 5A). Lenenhanced J6M0-mcMMAF–induced ADCC was also observed when ANBL6 cells or patient MM cells were targeted with patient PBMC effectors even in the presence of BMSCs (Figure 5B-C). Because soluble BCMA was detected in MM cell culture supernatants and patient sera, ADCC assays were 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo US 9969809 B2 in view Algate US 9273141.
Regarding claims 3 and 4, Kuo teaches the method of treating multiple myeloma by using antibody to BCMA or antibody conjugate and by combining one or more therapeutic agent, such as lenalidomide, an immunomodulatory imide drug or IMiD. (Column 149, lines 24-49). However, Kuo fails to teach the antibody sequences stated in claims 3 and 4. 
Algate teach antibody heavy and light chain variable domain SEQ ID NOs: 23 and 31, which are 100% identical to instant SEQ ID Nos: 7 and 8, respectively, and comprise 100% of instant CDR SEQ ID NOs:1-6. See below sequence searches provided. Algate teaches utilizing the antibodies comprising these sequences for the treatment of cancers, including multiple myeloma, by binding an inhibiting BCMA. (Column 15, lines 65-67, Column 16, lines 1-60).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to use the anti-BCMA antibody of Algate in the method of treating MM 

RESULT 1
US-13-795-314-23
; Sequence 23, Application US/13795314
; Patent No. 9273141
; GENERAL INFORMATION
;  APPLICANT: Paul ALGATE
;  APPLICANT:Stephanie Jane CLEGG
;  APPLICANT:Jennifer L. CRAIGEN
;  APPLICANT:Paul Andrew HAMBLIN
;  APPLICANT:Alan Peter LEWIS
;  APPLICANT:Patrick MAYES
;  APPLICANT:Radha Shah PARMER
;  APPLICANT:Trevor Anthony Kenneth WATTAM
;  TITLE OF INVENTION: Antigen Binding Proteins
;  FILE REFERENCE: PB64476T
;  CURRENT APPLICATION NUMBER: US/13/795,314
;  CURRENT FILING DATE: 2013-03-12
;  PRIOR APPLICATION NUMBER: PCT/EP2012/059762
;  PRIOR FILING DATE: 2012-05-24
;  PRIOR APPLICATION NUMBER: 61/490,732
;  PRIOR FILING DATE: 2011-05-27
;  NUMBER OF SEQ ID NOS: 199
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 23
;  LENGTH: 121
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Humansed antibody sequence
US-13-795-314-23

  Query Match             100.0%;  Score 647;  DB 10;  Length 121;
  Best Local Similarity   100.0%;  
  Matches  121;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGSSVKVSCKASGGTFSNYWMHWVRQAPGQGLEWMGATYRGHSDTYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGSSVKVSCKASGGTFSNYWMHWVRQAPGQGLEWMGATYRGHSDTYY 60

Qy         61 NQKFKGRVTITADKSTSTAYMELSSLRSEDTAVYYCARGAIYDGYDVLDNWGQGTLVTVS120

Db         61 NQKFKGRVTITADKSTSTAYMELSSLRSEDTAVYYCARGAIYDGYDVLDNWGQGTLVTVS120

Qy        121 S 121
              |
Db        121 S 121

RESULT 1
US-13-795-314-31
; Sequence 31, Application US/13795314
; Patent No. 9273141
; GENERAL INFORMATION
;  APPLICANT: Paul ALGATE
;  APPLICANT:Stephanie Jane CLEGG
;  APPLICANT:Jennifer L. CRAIGEN
;  APPLICANT:Paul Andrew HAMBLIN
;  APPLICANT:Alan Peter LEWIS
;  APPLICANT:Patrick MAYES
;  APPLICANT:Radha Shah PARMER
;  APPLICANT:Trevor Anthony Kenneth WATTAM
;  TITLE OF INVENTION: Antigen Binding Proteins
;  FILE REFERENCE: PB64476T
;  CURRENT APPLICATION NUMBER: US/13/795,314
;  CURRENT FILING DATE: 2013-03-12
;  PRIOR APPLICATION NUMBER: PCT/EP2012/059762
;  PRIOR FILING DATE: 2012-05-24
;  PRIOR APPLICATION NUMBER: 61/490,732
;  PRIOR FILING DATE: 2011-05-27
;  NUMBER OF SEQ ID NOS: 199
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 31
;  LENGTH: 108
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Humansed antibody sequence
US-13-795-314-31

  Query Match             100.0%;  Score 571;  DB 10;  Length 108;
  Best Local Similarity   100.0%;  
  Matches  108;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCSASQDISNYLNWYQQKPGKAPKLLIYYTSNLHSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCSASQDISNYLNWYQQKPGKAPKLLIYYTSNLHSGVPS 60

Qy         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYRKLPWTFGQGTKLEIKR 108
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYRKLPWTFGQGTKLEIKR 108

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo US 9969809 B2 in view of Trudel et al (2018) (Targeting B-cell maturation antigen with GSK2857916 antibody drug conjugate in relapsed or refractory multiple myeloma (BMA117159): a dose escalation and expansion phase 1 trial. Lancet Oncology. Vol 19. 2018) 
Regarding claim 1 and 12, Claim 12 teaches “the method of claim 1, wherein 1.9 mg/kg, 2.5 mg/kg, or 3.4 mg/kg of an anti-BCMA antigen binding protein is administered on day 1 of a 28 day cycle. Kuos teachings are described above. Kuo further teaches the dosing may range from 3 ug/kg to 100 mg/kg. (Column 150, Lines 45-65). Kuo additionally provides an example of 2.5 mg/kg of anti-BCMA antigen that may be used for treatment. However, Kuo fails to teach the dosing of 1.9 mg/kg or 3.4 mg/kg as stated in claim 12. 
Trudel et al (2018) teaches the use of an anti-BCMA antigen binding dosing range of 0.3-4.60 mg/kg for the treatment of multiple myeloma (Page 1-2, Methods and introduction) and further narrows the dose to 3.4 mg/kg on days 1 of 21 day cycle. (Page 10, Discussion, lines 1-4). With respect to optimal dosing regimens, it is not inventive to discover such regimens by routine experimentation when general conditions of a claim are disclosed in the prior art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP §2144.05(11). Using the optimal dosing of an anti-BCMA agent on day 1 of a cycle, can be optimized to day 1 of the whole cycle (21 vs 28 days) Therefore, the determination of the optimum characterization of a particular dosing regimen of an anti-BCMA agent would have been a matter well within the purview of one of ordinary skill in the art, at the time of the invention, through no more than routine experimentation. 
.  


Claims 1, 2, 7, 13, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo US 9969809 B2 in view of Clark et al (2014) (Pomalidomide for the Treatment of Multiple Myeloma, J Adv Pract Oncol, Vol 5 2014)
Kuo teaches a method of treating cancer including MM, by administering anti
BCMA antibody, derivatives of thalidomide such as lenalidomide, and dexamethasone, as set forth above. 
Kuo does not teach: 
the thalidomide derivative is pomalidomide;
Administering pomalidomide as 4 mg on days 1-21 of a 28 day cycle;
Adminsitering lenalidomide at 10 or 25 mg on days 1-21 of a 28 day cycle;
Administering dexamethasone as 20 mg or 40 mg on days 1-4, 9-12, and 17-20 of a 28 day cycle or on days 1, 8, 15, and 22 of a 28 day cycle.
Clark teaches: 
The use of pomalidomide, another IMiD that is functionally equivalent to lenalidomide and a derivative of thalidomide, in the treatment of multiple myeloma. (Page 1, Paragraph 2, Page 2, Mechanism of Action, Paragraph 2). 
The use of dexamethasone 40 mg or 20 mg given on days 1, 8, 15 and 22 (Page 3, Paragraph 1) and dexamethasone 40 mg or 20 mg given on days 1-4, 9-12, and 17-20. (Page 3, paragraph 3, Table 1 and Clinical Efficacy, first paragraph). 
The dosing of pomalidomide 4 mg on days 1-21 of a 28 day cycle and lenalidomide 25 mg days 1-21 of a 28 day cycle. (Table 1 and Clinical Efficacy, first paragraph).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer pomalidomide as the thalidomide derivative in the method of Kuo, One would have been motivated to and have a reasonable expectation of success to given Kuo suggest administering derivatives of thalidomide for the treatment of MM and Clark teaches and demonstrates administering thalidomide derivative pomalidomide to treat MM.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the lenalidomide or pomalidomide and dexamethasone at the claimed doses and on the same days instantly claimed. One would have been motivated to and have a reasonable expectation of success to given Clark teaches administering lenalidomide or pomaldiomide at the same doses and regimens instantly claimed and Clark teaches administering dexamethasone at the same dose and on the same days claimed. Given the known therapeutic function of each of the agents in treating cancer or MM, given the recognized need to treat cancer and MM patients taught by the cited combined references, and given the various therapeutic combinations and suggested or exemplified dosages and administration regimens taught or demonstrated by the cited combined references, one of ordinary skill in the art could have pursued the claimed doses and administration regimens to treat cancer and MM patients with a reasonable expectation of success (see MPEP 2144.05). 


Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo US 9969809 B2 in view of, Clark et al (2014) (Pomalidomide for the Treatment of Multiple Myeloma, J Adv Pract Oncol, Vol 5 2014), Algate US 9273141 B2, Trudel et al (2018) (Targeting B-cell maturation antigen with GSK2857916 antibody drug conjugate in relapsed or refractory multiple myeloma (BMA117159): a dose escalation and expansion phase 1 trial. Lancet Oncology. Vol 19. 2018) and Tae et al (2014) (Novel anti–B-cell maturation antigen antibody-drug conjugate (GSK2857916) selectively induces killing of multiple myeloma. Blood 2014; Vol.123)

Kuo does not teach: 
the thalidomide derivative is pomalidomide;
the anti-BCMA antibody comprised SEQ ID NOs:9 and 10 and is conjugated to MMAF;
•	the instantly claimed doses and administration regimens of the agents. 
Clark teaches as set forth above: 
The use of pomalidomide, another IMiD that is functionally equivalent to lenalidomide and a derivative of thalidomide, in the treatment of multiple myeloma. (Page 1, Paragraph 2, Page 2, Mechanism of Action, Paragraph 2). 
The use of dexamethasone 40 mg or 20 mg given on days 1, 8, 15 and 22 (Page 3, Paragraph 1) and dexamethasone 40 mg or 20 mg given on days 1-4, 9-12, and 17-20. (Page 3, paragraph 3, Table 1 and Clinical Efficacy, first paragraph). 
The dosing of pomalidomide 4 mg on days 1-21 of a 28 day cycle and lenalidomide 25 mg days 1-21 of a 28 day cycle. (Table 1 and Clinical Efficacy, first paragraph).
Algate teaches as set forth above:
Anti-BCMA antibody comprising SEQ ID NOs: 55 and 63 for the treatment of cancer and MM, which are 100% matches to SEQ ID 9 and 10 stated in claims 21 and 22 (Column 15, lines 65-67, Column 16, lines 1-60). See sequence alignments below. 
Trudel teaches as set forth above: 
The use of anti-BCMA antibody for the treatment of MM comprising a dosing range of 0.3-4.60 mg/kg and further narrows the dose to 3.4 mg/kg on days 1 of 21 cycle. (Page 1-2, Methods and introduction) (Page 10, Discussion, lines 1-4). 
Tae teaches as set forth above:
An enhanced method of treating MM comprising administering anti-BCMA antibody-MMAF conjugate and in combination with lenalidomide.

Kuo, Clark, Algate, Trudel, and Tae render obvious the treatment of cancer and MM by administering combinations of anti-BCMA antibody comprising SEQ ID NOs:9 and 10 and conjugated to MMAF, lenalidomide or pomalidomide, and dexamethasone for the reasons set forth in the above rejections. Kuo, Clarke, Algate and Trudel render obvious the various claimed dosages and administration regimens of each therapeutic agents in combination, for the reasons set forth in the above rejections. Given the known therapeutic function of each of the agents in treating cancer or MM, given the recognized need to treat cancer and MM patients taught by the cited combined references, and given the various therapeutic combinations and suggested or exemplified dosages and administration regimens taught or demonstrated by the cited combined references, one of 
RESULT 1
US-13-795-314-55
; Sequence 55, Application US/13795314
; Patent No. 9273141
; GENERAL INFORMATION
;  APPLICANT: Paul ALGATE
;  APPLICANT:Stephanie Jane CLEGG
;  APPLICANT:Jennifer L. CRAIGEN
;  APPLICANT:Paul Andrew HAMBLIN
;  APPLICANT:Alan Peter LEWIS
;  APPLICANT:Patrick MAYES
;  APPLICANT:Radha Shah PARMER
;  APPLICANT:Trevor Anthony Kenneth WATTAM
;  TITLE OF INVENTION: Antigen Binding Proteins
;  FILE REFERENCE: PB64476T
;  CURRENT APPLICATION NUMBER: US/13/795,314
;  CURRENT FILING DATE: 2013-03-12
;  PRIOR APPLICATION NUMBER: PCT/EP2012/059762
;  PRIOR FILING DATE: 2012-05-24
;  PRIOR APPLICATION NUMBER: 61/490,732
;  PRIOR FILING DATE: 2011-05-27
;  NUMBER OF SEQ ID NOS: 199
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 55
;  LENGTH: 451
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Humansed antibody sequence
US-13-795-314-55

  Query Match             100.0%;  Score 2414;  DB 10;  Length 451;
  Best Local Similarity   100.0%;  
  Matches  451;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGSSVKVSCKASGGTFSNYWMHWVRQAPGQGLEWMGATYRGHSDTYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGSSVKVSCKASGGTFSNYWMHWVRQAPGQGLEWMGATYRGHSDTYY 60

Qy         61 NQKFKGRVTITADKSTSTAYMELSSLRSEDTAVYYCARGAIYDGYDVLDNWGQGTLVTVS120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NQKFKGRVTITADKSTSTAYMELSSLRSEDTAVYYCARGAIYDGYDVLDNWGQGTLVTVS120

Qy        121 SASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQS180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQS180

Qy        181 SGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLG240

Db        181 SGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLG240

Qy        241 GPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQY300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQY300

Qy        301 NSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRD360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 NSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRD360

Qy        361 ELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSR420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 ELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSR420

Qy        421 WQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 451
              |||||||||||||||||||||||||||||||
Db        421 WQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 451

RESULT 1
US-13-795-314-63
; Sequence 63, Application US/13795314
; Patent No. 9273141
; GENERAL INFORMATION
;  APPLICANT: Paul ALGATE
;  APPLICANT:Stephanie Jane CLEGG
;  APPLICANT:Jennifer L. CRAIGEN
;  APPLICANT:Paul Andrew HAMBLIN
;  APPLICANT:Alan Peter LEWIS
;  APPLICANT:Patrick MAYES
;  APPLICANT:Radha Shah PARMER
;  APPLICANT:Trevor Anthony Kenneth WATTAM
;  TITLE OF INVENTION: Antigen Binding Proteins
;  FILE REFERENCE: PB64476T
;  CURRENT APPLICATION NUMBER: US/13/795,314
;  CURRENT FILING DATE: 2013-03-12
;  PRIOR APPLICATION NUMBER: PCT/EP2012/059762
;  PRIOR FILING DATE: 2012-05-24
;  PRIOR APPLICATION NUMBER: 61/490,732
;  PRIOR FILING DATE: 2011-05-27
;  NUMBER OF SEQ ID NOS: 199
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 63
;  LENGTH: 214
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Humansed antibody sequence
US-13-795-314-63

  Query Match             100.0%;  Score 1119;  DB 10;  Length 214;
  Best Local Similarity   100.0%;  
  Matches  214;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCSASQDISNYLNWYQQKPGKAPKLLIYYTSNLHSGVPS 60

Qy         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYRKLPWTFGQGTKLEIKRTVAAPSVFIFPP120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYRKLPWTFGQGTKLEIKRTVAAPSVFIFPP120

Qy        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT180

Qy        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214
              ||||||||||||||||||||||||||||||||||
Db        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable Algate US 9273141 B2, in view of Sanchorawala et al (2007) (Lenalidomide and dexamethasone in the treatment of AL amyloidosis: results of a phase 2 trial, Blood, Volume 109, 2007) and Kumar et al 2012 (Lenalidomide, cyclophosphamide, and dexamethasone (CRd) for light-chain amyloidosis: long-term results from a phase 2 trial, Blood, Vol 119, 2012)
Regarding claim 21, Algate teaches the treatment of primary amyloidosis using an anti-BCMA agent.  (Column 16, lines 3-25) However, Algate does not teach combining anti-BCMA agent with another agent, such as an immunomodulatory imide drug as stated in claim 2, for the treatment of primary amyloidosis. However, in Sanchorawala et al (2007), Sanchorawala teaches the response of using lenalidomide in combination with dexamethasone for the treatment of amyloidosis in a phase 2 trial of lenalidomide in combination with dexamethasone. (Methods, Results) Additionally, Kumar et al (2012) teaches in a phase 2 trial of using lenalidomide combination therapy with dexamethasone for the treatment of amyloidosis. (Methods, Results) 

	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary skill before the effective date of the claimed invention, as evidenced by the referenced, especially in the absence of evidence to the contrary.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027.  The examiner can normally be reached on Monday-Friday 7:30 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH A ALSOMAIRY/Examiner, Art Unit 4191                                                                                                                                                                                                        
/Laura B Goddard/Primary Examiner, Art Unit 1642